  Case 2:20-cv-00880-AFM Document 24 Filed 10/14/20 Page 1 of 1 Page ID #:890

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-00880-AFM                                             Date: October 14, 2020
Title      Kendall Lydell Howard v. Andrew Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

       Pursuant to the Stipulation and Order extending the briefing schedule, Plaintiff’s
Memorandum in Support of Complaint was due on September 28, 2020. (ECF Nos. 22, 23.) The
docket sheet shows that, as late as the date of this Order, plaintiff has not filed the Memorandum in
Support of Plaintiff’s Complaint. Plaintiff has thus failed to comply with the Court’s Order.

       Accordingly, IT IS ORDERED that on or before October 30, 2020, plaintiff shall show
cause in writing why this action should not be dismissed. The filing of Plaintiff’s Memorandum in
Support of Complaint by October 30, 2020 shall discharge the order to show cause and all other
deadlines required by the Case Management Order will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
